                                                            Case 5:17-cv-02514-JGB-SHK Document 303-1 Filed 08/24/20 Page 1 of 3 Page ID
                                                                                             #:6371



                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: michael.gallion@akerman.com
                                                            5   Email: david.vanpelt@akerman.com
                                                            6   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            7   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                            8   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
                                                            9   Email: colin.barnacle@akerman.com
                                                                Email: adrienne.scheffey@akerman.com
                                                           10
                                                                Attorneys for Defendant
                                                           11   THE GEO GROUP, INC.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                         UNITED STATES DISTRICT COURT
                                                           13
AKERMAN LLP




                                                                             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           14
                                                           15   RAUL NOVOA, JAIME CAMPOS                   Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           16   RAMON MANCIA, individually and on          Assigned to Hon. Jesus G. Bernal
                                                                behalf of all others similarly situated
                                                           17                                              DECLARATION OF ALICIA Y.
                                                                                   Plaintiff,              HOU IN SUPPORT OF
                                                           18                                              DEFENDANT THE GEO GROUP,
                                                                         vs.                               INC.'S OPPOSITION TO
                                                           19                                              PLAINTIFF’S MOTION TO
                                                                THE GEO GROUP, INC.,                       APPROVE CLASS NOTICE PLAN
                                                           20                                              AND FORM OF NOTICE
                                                                                   Defendant.
                                                           21
                                                                THE GEO GROUP, INC.,                       TAC Filed:         September 16, 2019
                                                           22                                              SAC Filed:         December 24, 2018
                                                                                   Counter-Claimant,       FAC Filed:         July 6, 2018
                                                           23            vs.                               Complaint Filed:   December 19, 2017
                                                           24                                              Trial Date:        February 2, 2021
                                                                RAUL NOVOA, JAIME CAMPOS
                                                           25   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on
                                                           26   behalf of all others similarly situated,
                                                           27                      Counter-Defendant.
                                                           28
                                                                54357349;1                                                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ALICIA Y. HOU IN SUPPORT OF DEFENDANT'S OPPOSITION TO PLAINTIFFS
                                                                                         MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303-1 Filed 08/24/20 Page 2 of 3 Page ID
                                                                                             #:6372



                                                            1                           DECLARATION OF ALICIA Y. HOU
                                                            2            I, ALICIA Y. HOU, declare as follows:
                                                            3            1.    I am over 18 years of age and have personal knowledge of the facts and
                                                            4   circumstances set forth in this declaration, and if called upon to do so, I could and
                                                            5   would competently testify thereto.
                                                            6            2.    I am an attorney licensed to practice law in the State of California. I am
                                                            7   an attorney with the law firm Akerman, LLP, attorneys of record for Defendant The
                                                            8   GEO Group, Inc. (GEO) in this action.
                                                            9            3.    This declaration is made in support of GEO's Opposition to Plaintiffs'
                                                           10   Motion to Approve Class Notice Plan and Form of Notice.
                                                           11            4.    Plaintiffs did not begin the conferral process with GEO until early July
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   and pressured GEO to return comments, confer, and resolve material issues contained
                LOS ANGELES, CALIFORNIA 90071




                                                           13   in seven notices within a mere fourteen days. A true and correct copy of Plaintiffs'
AKERMAN LLP




                                                           14   counsel's conferral e-mail to me is attached as Exhibit A.
                                                           15            5.    In good faith, GEO provided comments by Plaintiffs’ arbitrary deadline
                                                           16   of July 27, 2020. That same day, on July 27, Plaintiffs' counsel Mallory Biblo and I
                                                           17   had a telephone call to confer about the contents of their Motion. Ms. Biblo and I had
                                                           18   a further conferral call on July 31, 2020.
                                                           19            6.    On August 4, 2020, following the parties' July 31 conferral call, I e-
                                                           20   mailed Ms. Biblo and asked, among other inquiries, whether Plaintiffs intended on
                                                           21   issuing mail notice. A true and correct copy of my August 4 e-mail to Plaintiffs'
                                                           22   counsel highlighting the mail issue is attached as Exhibit B.
                                                           23            7.    During the conferral process, Plaintiffs' counsel provided me a list of
                                                           24   outreach organizations through which they intend on sending e-mail notice. A true
                                                           25   and correct copy of the excel spreadsheet I received from Plaintiffs' counsel outlining
                                                           26   the list of outreach organizations is attached as Exhibit C.
                                                           27
                                                           28
                                                                54357349;1                                   1                     CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ALICIA Y. HOU IN SUPPORT OF DEFENDANT'S OPPOSITION TO PLAINTIFFS
                                                                                         MOTION TO APPROVE CLASS NOTICE
                                                            Case 5:17-cv-02514-JGB-SHK Document 303-1 Filed 08/24/20 Page 3 of 3 Page ID
                                                                                             #:6373



                                                            1            8.    Plaintiffs' counsel stated on one of the two conferral calls that they did
                                                            2   not have website mockups ready and would not be able to present one to me prior to
                                                            3   their filing of the motion.
                                                            4            I declare under the penalty of perjury under the laws of the United States of
                                                            5   America and the State of California that the foregoing is true and correct.
                                                            6            Executed on August 24, 2020 at Los Angeles, California.
                                                            7
                                                                                                                 /s/ Alicia Y. Hou
                                                            8                                                    Alicia Y. Hou
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                54357349;1                                2                          CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                  DECLARATION OF ALICIA Y. HOU IN SUPPORT OF DEFENDANT'S OPPOSITION TO PLAINTIFFS
                                                                                         MOTION TO APPROVE CLASS NOTICE
